SUMMARY ORDER

Foster claims his sentence is unreasonable. We assume familiarity with the facts, the procedural history, and the issues on appeal.
1. Foster challenges the imposition of two upward departures. Because this Court has already upheld the imposition of these departures in this case, see United States v. Foster, 127 Fed.Appx. 537, 540 (2d Cir.2005), this challenge is foreclosed.
2. When reviewing the substantive reasonableness of a sentence, an appellate court considers “whether the length of the sentence is reasonable in light of the factors outlined in 18 U.S.C. § 3553(a).” United States v. Rattoballi, 452 F.3d 127, 132 (2d Cir.2006). In light of these factors, Foster’s sentence is reasonable.
For the foregoing reasons, the judgment of the district court is affirmed.